UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) August 9, 2011 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-14785 52-1868008 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1332 Londontown Blvd., Sykesville, MD 21784 (Address of principal executive offices and zip code) (410) 970-7800 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation or the registrant under any of the following provisions (see General Instructions A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d - 2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e - 4 (c)) Form 8-K Item 2.02 Results of Operations and Financial Condition On August 9, 2011 the Company announced the financial results for the three and six months ended June 30, 2011. The earnings release is attached hereto as an exhibit to this Form 8-K. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press release of GSE Systems, Inc., dated August 9, 2011, announcing its financial results for the three and six months ended June 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GSE SYSTEMS, INC. Date: August 9, 2011 /s/ Jeffery G. Hough Jeffery G. Hough Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release of GSE Systems, Inc. dated August 9, 2011 announcing the financial results for the three and six months ended June 30, 2011.
